The issuer has filed a registration statement (including a prospectus) on Form S-3 (Registration No. 333-141255) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may obtain the documents we have filed with the SEC for free by visiting EDGAR on the SEC web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in this offering will arrange to send you the prospectus if you so request by calling toll-free 1-800-667-9569. This Free Writing Prospectus is intended to be read together with the accompanying prospectus and a Preliminary Term Sheet. Free Writing Prospectus Dated July 16, 2007 Washington Mutual Mortgage Pass-ThroughCertificates, WMALT Series OA WaMu Asset Acceptance Corp. Depositor Washington Mutual Bank Servicer Washington Mutual Mortgage Securities Corp. Sponsor Consider carefully the risk factors beginning on pageS-14 in this free writing prospectus and page5 in the accompanying prospectus. The certificates will represent interests only in the issuing entity which is the Trust and will not represent interests in or obligations of Washington Mutual Bank, WaMu Asset Acceptance Corp., Washington Mutual, Inc. or any of their affiliates. Neither these certificates nor the underlying mortgage loans are guaranteed by any agency or instrumentality of the United States. In addition to reading this free writing prospectus, you are encouraged to read the accompanying prospectus dated July 16, 2007. The Trust (as described in this free writing prospectus) will issue one or more classes of offered certificates and one or more classes of privately placed certificates. Each class of offered certificates will be entitled to receive monthly distributions of interest, principal or both. The primary asset of the Trust will be a pool of first lien single-family residential mortgage loans whose interest rates (after an initial fixed-rate period) adjust monthly, semiannually or annually and which include a negative amortization feature. The Trust will also contain other assets, which are described on pageS-36 of this free writing prospectus. Credit enhancement for the offered certificates is being provided by one or more classes of privately placed certificates. Credit enhancement for the offered senior certificates is being provided by one or more classes of offered subordinate certificates. Credit enhancement for some offered certificates may be provided by excess cashflow and overcollateralization. Some offered certificates may have the benefit of net payments received under an interest rate swap agreement. Some senior certificates may have the benefit of payments, if any, pursuant to a yield maintenance agreement. Losses otherwise allocable to some senior certificates may instead be allocated to other senior certificates. The underwriter listed below will offer the offered certificates at varying prices to be determined at the time of sale. The proceeds to WaMu Asset Acceptance Corp. from the sale of the offered certificates will be a percentage of the principal balance of the offered certificates plus accrued interest, before deducting expenses. The underwriters commission will be the difference between the price it pays to WaMu Asset Acceptance Corp. for the offered certificates and the amount it receives from the sale of the offered certificates to the public. Neither the SEC nor any state securities commission has approved or disapproved of the offered certificates or determined that this free writing prospectus or the accompanying prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Underwriter WaMu Capital Corp. Important Notice About Information Presented in thisFree Writing Prospectus and the Accompanying Prospectus The securities described in this free writing prospectus may not be appropriate for all investors. Potential investors must be willing to assume, among other things, market price volatility, prepayment, yield curve and interest rate risks. Investors should carefully consider the risks of these securities. We do not intend that there be any sale of the securities discussed in this free writing prospectus in any state in which such offer or sale would be unlawful prior to registration or qualification of such securities under the securities laws of any such state. We provide information to you about the offered certificates in three separate documents that progressively provide more detail: (a) the accompanying prospectus, which provides general information, some of which may not apply to your series of certificates, (b) this free writing prospectus, which describes more specifically the terms of your series of certificates, and (c) the Preliminary Term Sheet, which includes additional information about the terms of your series of certificates. This free writing prospectus, together with the Preliminary Term Sheet, does not contain all of the information that is required to be included in the prospectus and the final prospectus supplement that will be prepared for your series of certificates. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus supersedes information contained in any prior free writing prospectus relating to these securities prior to the time of your commitment to purchase. To understand the terms of the offered certificates, read carefully this entire free writing prospectus, the Preliminary Term Sheet and the accompanying prospectus. YOU MAY OBTAIN A COPY OF THE PROSPECTUS AND, ONCE AVAILABLE, THE FINAL PROSPECTUS SUPPLEMENT WITHOUT CHARGE BY CONTACTING WAMU CAPITAL CORP. AT 1-800-667-9569. We include cross-references in this free writing prospectus and the accompanying prospectus to captions in these materials where you can find further related discussions. The following table of contents and the table of contents included in the accompanying prospectus provide the pages on which these captions are located. This free writing prospectus is being delivered to you solely to provide you with information about the offering of the mortgage-backed securities referred to in this free writing prospectus. The mortgage-backed securities referred to in this free writing prospectus are being offered when, as and if issued. Our obligation to sell securities to you is conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. You can find a listing of the pages where some of the capitalized terms used in this free writing prospectus and the accompanying prospectus are defined under the caption Index of Terms on pageS-98 in this free writing prospectus and under the caption Glossary beginning on page 143 in the accompanying prospectus. Capitalized terms used in this free writing prospectus and not otherwise defined in this free writing prospectus have the meanings assigned in the accompanying prospectus. European Economic Area In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a Relevant Member State), each underwriter has represented and agreed that with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date) it has not made and will not make an offer of certificates to the public in that Relevant Member State prior to the publication of a prospectus in relation to the certificates which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that it may, with effect S-2 from and including the Relevant Implementation Date, make an offer of certificates to the public in that Relevant Member State at any time: (a) to legal entities which are authorized or regulated to operate in the financial markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in securities; (b) to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year; (2) a total balance sheet of more than 43,000,000 and (3) an annual net turnover of more than 50,000,000, as shown in its last annual or consolidated accounts; or (c) in any other circumstances which do not require the publication by the issuer of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an offer of certificates to the public in relation to any certificates in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the certificates to be offered so as to enable an investor to decide to purchase or subscribe to the certificates, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State and the expression Prospectus Directive means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member State. United Kingdom Each underwriter has represented and agreed that: (a) it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the Financial Services and Markets Act) received by it in connection with the issue or sale of the certificates in circumstances in which Section 21(1) of the Financial Services and Markets Act does not apply to the issuer; and (b) it has complied and will comply with all applicable provisions of the Financial Services and Markets Act with respect to anything done by it in relation to the certificates in, from or otherwise involving the United Kingdom. S-3 TABLE OF CONTENTS Page SUMMARY INFORMATION S-6 Transaction Participants S-6 What You Own S-6 Information About the Mortgage Pool S-6 The Certificates S-7 The Offered Certificates S-7 The Non-Offered Certificates S-7 Relationship Between Loan Groups and the Certificates S-7 Initial Principal Balance of the Certificates S-7 Last Scheduled Distribution Date S-7 Distributions on the Certificates S-8 Monthly Distributions S-8 Distributions of Interest S-8 Compensating Interest and Interest Shortfalls S-9 Distributions of Principal S-10 Cross-Collateralization S-10 The Class R Certificates S-10 Swap Agreement S-10 Credit Enhancements S-11 Non-OC Certificates S-11 OC Certificates S-11 Yield Maintenance Agreements S-11 Allocation of Losses S-12 Non-OC Certificates S-12 OC Certificates S-12 Optional Termination S-12 Yield Considerations S-12 Book-Entry Registration S-12 Denominations S-12 Legal Investment S-12 ERISA Considerations S-13 Federal Income Tax Consequences S-13 Ratings S-13 RISK FACTORS S-14 THE SPONSOR S-31 General S-31 The Sponsors Origination Channels S-31 STATIC POOL INFORMATION S-32 UNDERWRITING OF THE MORTGAGE LOANS S-32 General S-32 Evaluation of the Borrowers Credit Standing S-33 Evaluation of the Borrowers Repayment Ability S-33 Evaluation of the Adequacy of the Collateral S-34 Documentation Programs S-34 Exceptions to Program Parameters S-35 Automated Underwriting System S-35 Due Diligence S-35 THE DEPOSITOR S-35 THE TRUST S-36 General S-36 Assignment of the Mortgage Loans and Other Assets to the Trust S-36 Restrictions on Activities of the Trust S-37 Discretionary Activities With Respect to the Trust S-37 THE TRUSTEES S-38 The Trustee S-38 General S-38 Material Duties of the Trustee S-38 Events of Default Under the Pooling Agreement S-38 The Delaware Trustee S-38 Limitations on the Trustees Liability S-39 Resignation and Removal of the Trustees S-39 THE SERVICERS S-39 General S-39 The Servicer S-40 The Servicers Servicing Experience S-40 Servicing Procedures S-40 The Servicers Quality Control Procedures S-45 Unaffiliated Servicers S-46 The Administrative Agent S-46 The Administrative Agents Servicing Experience S-46 Services Performed by the Administrative Agent S-46 The Administrative Agents Quality Control Procedures S-47 The Custodian S-47 Special Servicing Agreements S-48 AFFILIATIONS AND RELATED TRANSACTIONS S-48 DESCRIPTION OF THE MORTGAGE POOL S-48 Option ARM Loans S-49 Hybrid Option ARM Loans S-50 General S-51 Additional Information S-52 Representations and Warranties Regarding the Mortgage Loans S-53 Criteria for Selection of Mortgage Loans S-54 DESCRIPTION OF THE CERTIFICATES S-55 General S-55 Book-Entry Registration S-57 Definitive Certificates S-57 Distributions of InterestGeneral S-58 Calculation of LIBOR S-59 S-4 Page Distributions of PrincipalGeneral S-60 Distributions on Non-OC Certificates S-61 Priority of Distributions S-61 Distributions of Interest S-63 Cross-Collateralization S-64 Distributions of Principal S-66 Principal Prepayments S-67 Subordination and Allocation of Losses S-68 Distributions on OC Certificates S-69 Priority of Distributions S-70 Basis Risk Carry Forward Amounts S-70 Subordination and Allocation of Losses S-70 Yield Maintenance Agreement S-70 Swap Agreement S-71 Distributions to the Class PPP Certificates S-72 The Class R Certificates S-72 Available Distribution Amount S-73 Last Scheduled Distribution Date S-74 Optional Termination S-74 Amendment of the Pooling Agreement S-74 Payment of Fees and Expenses S-75 Reports and Other Information S-77 YIELD AND PREPAYMENT CONSIDERATIONS S-78 General S-78 Principal Prepayments and Compensating Interest S-79 LIBOR Certificates S-80 Class X Certificates S-80 Class PPP Certificates S-80 Rate of Payments S-81 Lack of Historical Prepayment Data S-81 Yield Considerations Applicable Solely to the Class R Certificates S-81 CREDIT ENHANCEMENTS S-82 Non-OC Certificates S-82 Subordination S-82 Shifting of Interests S-82 OC Certificates S-82 Overcollateralization S-82 Excess Spread S-83 Subordination S-83 YIELD MAINTENANCE AGREEMENTS S-83 MATERIAL FEDERAL INCOME TAX CONSEQUENCES S-83 Special Tax Considerations Applicable to Certificates Entitled to Receive Carryover Shortfall Amounts S-84 Taxation of the Cap Agreement Portion of the Class X Support Certificates S-85 Special Tax Considerations Applicable to the OC Certificates S-87 Special Tax Considerations Applicable to the Swap Certificates S-88 Taxation of Owners of Certificates Entitled to Prepayment Penalties S-90 Special Tax Considerations Applicable to the Residual Certificates S-92 CERTAIN LEGAL INVESTMENT ASPECTS S-93 ERISA CONSIDERATIONS S-94 METHOD OF DISTRIBUTION S-96 LEGAL MATTERS S-97 CERTIFICATE RATINGS S-97 INDEX OF TERMS S-98 S-5 SUMMARY INFORMATION The following summary highlights selected information from this free writing prospectus. It does not contain all of the information that you need to consider in making your investment decision. To understand the terms of the offered certificates, read carefully this entire free writing prospectus, the accompanying prospectus and the Preliminary Term Sheet. TRANSACTION PARTICIPANTS On the closing date, the mortgage loans that support the certificates will be sold by Washington Mutual Mortgage Securities Corp., the sponsor of the securitization transaction, to WaMu Asset Acceptance Corp., the depositor. On the closing date, the depositor will sell the mortgage loans and related assets to the Trust. In exchange for the mortgage loans and related assets, the Trust will issue the certificates pursuant to the order of the depositor. The sponsor purchased the mortgage loans directly or indirectly from affiliated or unaffiliated third parties who either originated the mortgage loans or purchased the mortgage loans through correspondent or broker lending. All or some of the mortgage loans will be serviced by Washington Mutual Bank. Some of the mortgage loans may be serviced by unaffiliated servicers. The Preliminary Term Sheet may contain preliminary information, and the final prospectus supplement will contain final information, about such unaffiliated servicers, if any. Some servicing activities will be performed by Washington Mutual Mortgage Securities Corp., as administrative agent of the servicer, and some servicing activities will be outsourced to third party vendors. See the Preliminary Term Sheet for preliminary information about the trustee of the Trust. Final information about the trustee and the Delaware trustee of the Trust will be included in the final prospectus supplement. WHAT YOU OWN Your certificates will represent interests only in the assets of the Trust. All payments to you will come only from the amounts received in connection with those assets. The Trust will own a pool of mortgage loans and certain other assets, as described under The Trust in this free writing prospectus. There are no outstanding series or classes of securities that are backed by the assets of the Trust or otherwise have claims on the assets of the Trust, other than the certificates. The depositor does not expect that any securities representing additional interests in or claims on the assets of the Trust will be issued in the future. Information About the Mortgage Pool See the Preliminary Term Sheet for preliminary information about the mortgage pool. The final mortgage pool will be described in the final prospectus supplement, including Appendix B thereto. All of the mortgage loans are secured by residential properties or shares of cooperative apartments. In the event of a material breach of the representations and warranties made by the sponsor or the depositor with respect to the mortgage loans, or in the event that a required loan document is not included in the mortgage files for the mortgage loans, the breaching party will, unless it has cured the breach in all material respects, be required to repurchase the affected mortgage loan or substitute a new mortgage loan for the affected mortgage loan. See Description of the Mortgage Pool
